COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 COMMUNITY BANK OF RAYMORE,
 AS TRUSTEE OR AGENT,                            §              No. 08-12-00025-CV

                   Appellant,                    §                 Appeal from the

 v.                                              §           143rd Judicial District Court

                                                 §             of Loving County, Texas
 CHESAPEAKE EXPLORATION, L.L.C,
 AND ANADARKO PETROLEUM                          §                 (TC#10-08-783)
 CORPORATION,
                                                 §
                   Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that

Appellees recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below, for which let execution issue.

This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 6TH DAY OF NOVEMBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.